UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                                No. 03-4456
THADDEUS LEE ROSS,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the Western District of Virginia, at Roanoke.
               James C. Turk, Senior District Judge.
                            (CR-99-7)

                      Submitted: October 29, 2003

                      Decided: December 9, 2003

   Before WILLIAMS, TRAXLER, and SHEDD, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

L. Brad Braford, L. BRAD BRAFORD, P.C., Roanoke, Virginia, for
Appellant. John L. Brownlee, United States Attorney, R. Andrew
Bassford, Assistant United States Attorney, Roanoke, Virginia, for
Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                       UNITED STATES v. ROSS
                              OPINION

PER CURIAM:
   Thaddeus Lee Ross appeals the district court’s judgment revoking
his supervised release. This Court reviews a district court’s revocation
of supervised release for abuse of discretion. United States v. Copley,
978 F.2d 829, 831 (4th Cir. 1992).
   First, Ross argues the district court deprived him of his constitu-
tional rights by conducting his supervised release revocation hearing
before the conclusion of related state court criminal proceedings. Sec-
ond, Ross argues the district court erred by determining the grade of
his violation based on its assessment of his offense conduct, asserting
the district court should have based its conclusions on Ross’ related
state court criminal proceeding. These claims are meritless. A defen-
dant’s violation of supervised release terms allows for revocation,
regardless of whether his violation subjects him to state court pro-
ceedings. Additionally, the grade of the defendant’s violation is based
on his conduct. U.S. Sentencing Guidelines Manual § 7B1.1, com-
ment. (n.1) (2002).
   Third, Ross argues the district court erred by relying on incredible
testimony to find he violated supervised release through conduct con-
stituting malicious wounding. This claim is meritless. Witness credi-
bility is not subject to appellate review. United States v. Beidler, 110
F.3d 1064, 1067 (4th Cir. 1997).
   Fourth, Ross asserts the district court’s order denying his motion
for bond reveals the district court violated his due process rights by
adjudging him guilty before conducting his supervised release revoca-
tion hearing. This claim is meritless. The record reveals the district
court’s order denying bond was appropriate, and Ross fails to estab-
lish any violation of his due process rights.
   Accordingly, we affirm the district court’s judgment revoking
Ross’ supervised release. We dispense with oral argument because the
facts and legal contentions are adequately presented in the materials
before the court and argument would not aid the decisional process.
                                                           AFFIRMED